Citation Nr: 9933678	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  92-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left eye disorder, 
characterized as glaucoma.  

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945.  

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a March 1992 rating action that denied service 
connection for a left eye disorder, characterized as 
glaucoma, and also denied a T/R.  A hearing on appeal was 
held at the RO in September 1992.  By decisions of August 
1994 and April 1996, the Board remanded this case to the RO 
for further development.  


FINDINGS OF FACT

1. No competent medical evidence has been submitted to 
establish that the veteran suffers from a left eye 
disorder, characterized as glaucoma, that was caused or 
aggravated by his service-connected enucleated right eye, 
or that this disability is otherwise related to his 
military service, and the claim for service connection for 
a left eye disorder is thus not plausible.

2. The veteran is service connected for enucleation of the 
right eye as a residual of a gunshot wound (GSW), 
evaluated as 40 percent disabling; amputation of the 
distal phalanx of the left thumb and the distal two 
phalanges of the left index finger as residuals of a GSW, 
evaluated as 40 percent disabling; a fracture of the left 
middle finger with fingernail deformity as residuals of a 
GSW, evaluated as 10 percent disabling; and a laceration 
of the right index finger as a residual of a GSW, assigned 
a noncompensable rating; the combined disability rating 
for these service-connected disorders has been 70 percent 
since 1974.

3. The veteran was last employed as a custodian with the U.S. 
Post Office from May 1981 to March 1988. 

4. The evidence of record does not demonstrate that the 
veteran's service-connected disabilities alone, which are 
static in nature, preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1. The claim for service connection for a left eye disorder, 
characterized as glaucoma, is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. A T/R is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.340 and Part 4, including §§ 4.1, 
4.2, 4.10, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for left eye disorder, characterized 
as glaucoma.

A.  Introduction

The veteran and his representative contend, in substance, 
that he suffers from a left eye disorder, characterized as 
glaucoma, secondary to his service-connected enucleated right 
eye.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (1999).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a).  
This threshold requirement is critical, since the duty to 
assist a veteran with the development of facts pertinent to 
his claim does not arise until he has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the U.S. Court of 
Appeals for Veterans Claims (hereinafter the Court) as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). A claimant therefore cannot meet this burden merely 
by presenting lay testimony because laymen are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
service connection requires competent evidence of the 
following: i) current disability (through medical diagnosis); 
ii) incurrence or aggravation of a disease or injury in 
service (through lay or medical evidence); and iii) a nexus 
between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza, 7 Vet. App. 
at 506.  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, the third Caluza requirement can also be met if 
there is evidence demonstrating that a disability is 
proximately due to or the result of a service-connected 
disease or injury or if there is evidence that a service-
connected disability has aggravated a non-service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); See Allen.

B.  Factual Background and Evidence

A review of the service medical records reveals that the 
veteran was not treated for a left eye disorder, to include 
glaucoma, while in service.  He was treated for GSWs incurred 
in June 1943 when an enemy shell exploded while he was 
attempting to remove it.  Wounds sustained included one to 
his right eye, which resulted in the enucleation of that eye 
in July 1943.  There is no indication that the veteran was 
treated for any left eye disorder while in service; his left 
eye vision was noted to be 20/20 on discharge examination 
dated in October 1945.  

Service connection was granted for enucleation of the right 
eye as a residual of a GSW by rating action of October 1945.

A review of the post-service evidence reveals that, on VA 
examination of November 1948, the left eye pupil was round 
and regular, and reacted to light and accommodation.  No 
pathology was found on examination of the left anterior 
segment, the fundus appeared normal, and visual acuity of the 
left eye was 20/20.  VA outpatient records of April and 
December 1966 and May 1974 reflect that visual acuity of the 
left eye was 20/20.  These records do not indicate that the 
veteran was otherwise suffering from a left eye disorder, to 
include glaucoma.  

VA outpatient records dated in 1990 and 1991 reflect that the 
veteran was seen with stable left eye intraocular pressure 
and uncorrected left eye visual acuity of 20/40 (January and 
September 1990), that he was seen with stable left eye 
intraocular pressure and corrected left eye visual acuity of 
20/25 (March 1991), and that he was "diagnosed" with 
"suspect left eye glaucoma" in July 1991, and glaucoma in 
September 1991; a "diagnosis" of "glaucoma suspect" left 
eye was made in January 1992, and corrected visual acuity of 
20/25 was noted.  These records also noted a history of 
ocular hypertension and that the veteran was treated with 
hypotears and betoptic.  

A VA visual examination in February 1992 noted corrected and 
uncorrected left eye visual acuity of 20/70 and 20/30, 
respectively, that the veteran did not suffer from diplopia, 
and that he complained of an inverted left lower eyelid after 
rubbing it and apparently complained of occasional eye pain.  
The diagnoses were lower lid laxity without evidence of 
exposure, treated with artificial tears; and increased left 
eye intraocular pressure, treated with betoptic.  It was also 
noted that the veteran was a glaucoma suspect.  

VA outpatient records indicate that the veteran was seen with 
corrected left eye visual acuity of 20/20 and borderline left 
eye intraocular pressure, and that glaucoma was suspected in 
March and April 1992.  Similar findings were documented in VA 
outpatient records of August and September 1992, with left 
eye intraocular pressure noted to be stable, and in late 
August a history of glaucoma was noted.  

During a September 1992 RO hearing, the veteran testified 
that for the previous fifteen to twenty years, he had had 
pressure on his eye that led to glaucoma, and that he had 
been taking medication for this condition.  He stated that he 
had not been told that his left eye disability was related to 
his right eye injury, but that he believed that the loss of 
his right eye had put a strain on the left eye.  He noted 
that he did not think that the left eye disorder was related 
to his military service.   

1993 VA outpatient records indicate that the veteran was seen 
in February with probable left eye glaucoma and corrected 
visual acuity of 20/20, that he was seen in April with 
suspected glaucoma and excellent left eye intraocular 
pressure, and that he was seen in August and December with 
suspected left eye glaucoma, complaints of floaters 
(December), 20/20 corrected visual acuity, and stable left 
eye intraocular pressure.  In February 1994, glaucoma was 
diagnosed, and in August the assessments were chronic open 
angle glaucoma (COAG), dry eyes, and presbyopia, in addition 
to 20/20 corrected left eye visual acuity.    

On VA examination of October 1994, a history of left eye 
glaucoma was noted, and the veteran complained of left eye 
floaters, rare sharp eye pain, occasional blurring, and a 
watery eye.  Corrected visual acuity was 20/25, and the 
examiner noted that the left eye disc did not appear 
glaucomatous.  The diagnoses were geographic atrophy of the 
left eye, probable left eye posterior vitreous detachment 
(PVD), and blepharitis.  

A December 1994 VA outpatient record noted a diagnosis of 
COAG suspect and corrected left eye visual acuity of 20/20, 
and in March 1995 corrected visual acuity was 20/25.  

A July 1995 VA visual examination indicated that the veteran 
had been diagnosed with glaucoma years ago, but had recently 
been diagnosed with suspect glaucoma.  The findings on 
examination included left lower lid blepharitis, and the 
diagnoses were suspect glaucoma secondary to an increased cup 
to disc ratio, blepharitis, and a history of PVD.  The 
examiner commented that the veteran was a glaucoma suspect, 
and that it was very unlikely that this was a result of the 
injury to his right eye.  July and December 1995 VA 
outpatient records both noted a diagnoses of COAG and stable 
left eye intraocular pressure, in addition to corrected 
visual acuity was 20/30 and 20/20, respectively.  The July 
1995 record also noted that there was a questionable 
progression of cup to disc ratio.  April and June 1996 VA 
outpatient records noted that corrected left eye visual 
acuity was 20/20, the June report also noting a diagnosis of 
COAG.  

On VA visual examination of December 1996, a history of dry 
eyes and a thirty year history of glaucoma was noted.  
Uncorrected and corrected left eye visual acuity was noted to 
be 20/60 and 20/30, respectively.  A visual field deficit, 
characterized as a suspected generalized depression, was 
indicated, and diagnostic testing of the left eye revealed, 
among other things, mild corneal scarring and vitreous 
syneresis.  The diagnoses were left eye glaucoma of thirty 
years duration, early left eye cataracts, myopic presbyopia, 
and allergic conjunctivitis secondary to glaucoma medication.  
The examiner commented that the veteran's left eye vision had 
been affected by glaucoma of thirty years duration and early 
cataracts not precipitated by the shrapnel injury to the 
right eye.  

In June 1997, a VA physician reviewed the evidence of record 
and opined that there was no indication that the veteran's 
left eye disability was related to the service-connected 
right eye disability, and that the left eye disorder had not 
been aggravated or increased in severity by the right eye 
disability, as there was no angle recession or peripheral 
anterior synechia (PAS).  

C.  Analysis

For the purpose of determining whether the claim for service 
connection for a left eye disorder is well-grounded, the 
Board notes that the record contains competent medical 
evidence to the effect that the veteran currently suffers 
from a left eye disorder, characterized as glaucoma.  As 
noted above, the veteran has been variously diagnosed since 
1991 with suspected glaucoma and a history of glaucoma.  As 
such, the first Caluza requirement - that there be competent 
evidence of current disability - is met with respect to this 
claim.  

Regarding the second Caluza requirement - that there be 
evidence of incurrence or aggravation of a disease or injury 
in service (lay or medical testimony), the Board notes that 
the veteran's service medical records are negative for 
complaints or treatment of any left eye disorder, 
characterized as glaucoma or otherwise.  However, the veteran 
has contended that his left eye disorder, characterized as 
glaucoma, developed due to strain put on the eye due to the 
loss of his right eye.  The Board notes that the veteran's 
right eye was enucleated subsequent to sustaining a GSW to 
that eye in June 1943, and that service connection has been 
in effect for enucleation of the right eye as a residual of a 
GSW since the rating action of October 1945.  Inasmuch as the 
veteran does have a service-connected right eye disability, 
the Board finds that the incurrence, or injury, element of 
the second Caluza requirement is irrelevant in this case.  

The third Caluza element requires that a medical nexus be 
shown between the service-connected disability and the 
disability at issue in this case, a left eye disorder.  In 
this regard, the Board notes that the medical evidence of 
record does not demonstrate that the veteran's left eye 
disorder, characterized as glaucoma, is proximately due to or 
the result of the service-connected enucleated right eye, nor 
does that evidence tend to demonstrate that this service-
connected disability aggravated the veteran's left eye 
disorder, characterized as glaucoma.  To the contrary, the 
December 1996 VA examination report documents the medical 
examiner's opinion to the effect that the veteran's left eye 
vision was affected by glaucoma and early cataracts not 
precipitated by the shrapnel injury to the right eye, and the 
VA physician who reviewed the claims folder in June 1997 was 
essentially of the opinion that there was no indication that 
the veteran's left eye disability was caused or aggravated by 
the service-connected right eye disability. 

The Board finds that, without medical support, the veteran's 
contention that he has a left eye disorder, characterized as 
glaucoma, which is related to his service-connected 
enucleated right eye is not a competent opinion, because he 
as a layman is not competent to offer such medical opinion.  
See Espiritu.  As the record contains no competent medical 
evidence that the veteran has a left eye disorder, 
characterized as glaucoma, which is related in any way to his 
service-connected right eye disability, the Board finds that 
the third requirement set forth in Caluza has not been met in 
this case.

In sum, the Court in Caluza specifically held that a service 
connection claim such as this one is not well-grounded if 
there is no medical evidence to link a current disability 
with a service-connected disability.  Accordingly, the Board 
finds that the veteran's claim for service connection for a 
left eye disorder, characterized as glaucoma, is not well-
grounded, and the claim for service connection is denied on 
that basis.  While the Board notes that the duty to assist 
was invoked in the August 1994 Board Remand Order to further 
develop the veteran's claim, the VA does not have a statutory 
duty to further assist the claimant in developing this claim 
under  38 U.S.C.A. § 5107.  

The Board notes that no prejudice to the veteran results in 
denying this claim as not well-grounded even though the RO 
denied the claim for service connection on the merits, 
because the quality of evidence he would need to well-ground 
his claim would seem to be nearly the same.  See Edenfield v. 
Brown, 8 Vet. App 384 (1995).  Compare Bernard v. Brown, 
4 Vet. App. 384 (1993).   

The Board notes that the VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of the 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case, and the extent 
to which the VA has advised the claimant of the evidence 
necessary to be submitted with a claim for VA benefits.  
Robinette v. Brown, 8 Vet. App 69 (1995).  In this case, the 
Board finds that the RO fulfilled its obligation under 
§ 5103(a) by issuing the June 1992 Statement of the Case 
(SOC) and the December 1995, September 1996, and January 1999 
Supplemental SOCs wherein the veteran was informed of the 
reasons for the denial of his claim for service connection 
for a left eye disorder, characterized as glaucoma.  
Furthermore, by this decision the Board hereby informs the 
veteran of the evidence that is lacking, and what evidence is 
necessary to make his claim for service connection well-
grounded.

Finally, with respect to the veteran's July 1992 contention 
to the effect that service connection is warranted for a left 
eye disorder, characterized as glaucoma, under the VA 
regulation pertaining to "paired organs," the Board notes 
that 38 C.F.R. § 3.383 (1999) provides that compensation is 
payable for the combinations of certain service-connected and 
nonservice-connected disabilities specified in this 
regulation as if both disabilities were service-connected.  
Such compensation is payable for blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability.  
38 C.F.R. § 3.383(a)(1).  In this case, it is clear, as 
documented in the medical evidence discussed above, that the 
veteran does not suffer from blindness in the left eye, and 
thus the Board finds that the provisions of 38 C.F.R. § 3.383 
are not applicable to the facts of this case.

II.  Entitlement to a T/R

The veteran and his representative have also contended that a 
T/R is warranted.  In his October 1991 application for a T/R, 
the veteran indicated that he was last employed as a 
custodian with the U.S. Post Office from May 1981 to March 
1988.  He stated that, because of his service-connected 
disabilities, he was unable to retire at the age of 65, and 
continued working past this age until those disabilities 
prevented him from working.  He claimed that he was now 
unable to attain gainful employment due to his service-
connected disabilities.  

At the September 1992 RO hearing, the Board notes that the 
veteran testified that his service-connected disabilities did 
not affect his ability to work, and that he in fact did work 
until he retired from the Post Office.  He did note that, in 
the past, he was prevented from working in certain fields due 
to his eye disability.

Under the applicable criteria, a T/R may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).

Further, 38 C.F.R. § 4.18 provides as follows :

A veteran may be considered as 
unemployable upon termination of 
employment which was provided on account 
of disability, or in which special 
consideration was given on account of 
same, when it is satisfactorily shown 
that he is unable to secure further 
employment. With amputations, sequelae of 
fractures and other residuals of 
traumatism shown to be of static 
character, a showing of continuous 
unemployability from the date of 
incurrence, or the date the condition 
reached the stabilized level, is a 
general requirement in order to establish 
the fact that present unemployability is 
the result of the disability.  However, 
consideration is to be given to the 
circumstances of employment in individual 
claims, and, if the employment was only 
occasional, intermittent, tryout or 
unsuccessful, or eventually terminated on 
account of the disability, present 
unemployability may be attributed to the 
static disability....

In this case, the veteran's service-connected disabilities 
are rated as follows:  enucleation of the right eye as a 
residual of a GSW, evaluated as 40 percent disabling; 
amputation of the distal phalanx of the left thumb and the 
distal two phalanges of the left index finger as residuals of 
a GSW, evaluated as 40 percent disabling; a fracture of the 
left middle finger with deformity as a residual of a GSW, 
evaluated as 10 percent disabling; and a laceration of the 
right index finger as a residual of a GSW, assigned a 
noncompensable rating; the combined disability rating for 
disorders is, and has been since 1974, 70 percent.  Thus, the 
Board finds that the veteran meets the minimum requirements 
for a T/R under the provisions of 38 C.F.R. § 4.16(a).  The 
record reflects that the veteran has also been entitled to 
special monthly compensation on account of the anatomical 
loss of one [the right] eye, effective from October 21, 1945, 
under the provisions of 38 U.S.C.A. § 1114(k) (West 1991 & 
Supp. 1999).

To be entitled to a T/R, it must be demonstrated that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  In 
this case, the Board notes that the veteran's most 
significant service-connected disabilities are the enucleated 
right eye and the amputation of the distal phalanx of the 
left thumb and the distal two phalanges of the left index 
finger, each evaluated as 40 percent disabling since April 
1946.   

The service-connected enucleated right eye has been rated 
under 38 C.F.R. § 4.84a, Diagnostic Code 6066 (1999), which 
contemplates anatomical loss of one eye and visual acuity in 
the other eye of 20/40 or better.  The Board finds that this 
evaluation is appropriate because, as noted above, the 
evidence shows that the corrected left eye visual acuity is, 
at worst, 20/30.  

The amputation of the distal phalanx of the left thumb and 
the distal two phalanges of the left index finger has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5142 (1999), 
which contemplates amputation of the thumb and index finger 
of the minor hand (the veteran in this case is right-handed).  
The Board notes that the 40 percent evaluation is the highest 
available schedular rating for such an amputation.  

The service-connected fracture of the left middle finger with 
deformity is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5226 (1999), which 
contemplates favorable or unfavorable ankylosis of a middle 
finger, and is the highest available schedular evaluation 
under that Code.  The right index finger laceration as a 
residual of a GSW has been assigned a noncompensable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1999), which 
provides for the rating of scars based on limitation of 
motion of the part affected.  In this case, there is no 
indication in the medical evidence that the veteran's left 
middle finger motion is limited, and as such, the Board finds 
that the noncompensable rating is appropriate.  There is also 
no evidence in the record that any scarring from the 
laceration is poorly nourished with repeated ulceration, or 
tender and painful on objective demonstration, such as to 
warrant a 10 percent rating under either Diagnostic Code 7803 
or 7804, respectively.    

Essentially, the veteran's service-connected disabilities are 
static in nature, in that the enucleated right eye and 
amputated thumb and index finger have each been, 
appropriately, evaluated as 40 percent disabling since April 
1946, and there is no evidence of record, particularly among 
the pertinent medical records from 1991 to the present time, 
that either of these disabilities have increased in severity.  
Likewise, there is no indication that the other two service-
connected disabilities (the right finger laceration residuals 
and the left middle finger deformity) have increased in 
severity since 1946 and 1974, respectively.  

The record clearly demonstrates that these service-connected 
disabilities were as disabling during the veteran's most 
recent (almost seven year) period of employment in the 1980s 
as they are currently, and as they have been, in totality, 
since 1974 (significantly, the most disabling disorders have 
been, as noted, static since 1946).  Most importantly, 
however, is the fact there is no competent medical evidence 
of record, submitted by the veteran or otherwise entered into 
the record, that suggests that the veteran is unable to 
secure or follow a substantially gainful occupation because 
of these disabilities.  

While there is no doubt that the veteran's service-connected 
enucleated right eye prevents him from securing certain types 
of employment, he is not prevented from obtaining all types 
of gainful employment, as evidenced by his employment in the 
1980s.  The Board finds that the veteran's contentions to the 
effect that he is unable to attain gainful employment due to 
his service-connected disabilities, without supporting 
medical evidence, do not constitute a competent medical 
opinion that he is unemployable.  See Espiritu. 

After consideration of all the evidence, the Board finds that 
the veteran's service-connected disabilities alone are not 
sufficient to prevent him from securing or following a 
substantially gainful occupation.  The percentage disability 
ratings assigned to each of his service-connected 
disabilities are recognition that he indeed has difficulty in 
obtaining or retaining employment, but this factor has been 
contemplated in assigning the individual schedular disability 
ratings, which, combined, total 70 percent.  38 C.F.R. § 4.1.  
As the medical and other evidence does not indicate that the 
veteran's service-connected disabilities alone are of such 
nature and severity as to prevent gainful employment, the 
Board finds that a T/R is not warranted in this case.  The 
preponderance of the evidence is against the claim for a T/R, 
and the appeal is denied.

Since the preponderance of the evidence is against the claim 
for a T/R, the benefit of the doubt doctrine is not for 
application with regard to this claim.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left eye disorder, characterized as 
glaucoma, is denied as not well-grounded.  A T/R is denied.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 

